                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ANDREW NUNEZ,

       Plaintiff,

vs.                                                            Civ. No. 19-63 KG/LF

NEW MEXICO CORRECTIONS DEPARTMENT,
an agency of the State of New Mexico,
CORRECTIONAL PROPERTIES TRUST,
a Florida based real estate investment trust,
GEO CORRECTIONS AND DETENTION, LLC
a foreign limited liability company,
GREGG MARCANTEL, a former Secretary of
New Mexico Corrections Department,
DAVID JABLONSKI, Secretary of New Mexico
Corrections Department,
RAYMOND SMITH, Warden of Lea County
Correctional Facility,
ROSE BOBCHACK, Director of Probation and Parole
Division of New Mexico Corrections Department,
JANE DOE, classifications officer for New Mexico
Corrections Department, and
JOHN DOE, classifications officer for the Lea County
Correctional Facility in their individual and official capacities,

       Defendants.

                                    ORDER TO SHOW CAUSE

       This matter comes before the Court sua sponte. Federal Rule of Civil Procedure 4(m)

provides in part:

       If a defendant is not served within 90 days after the complaint is filed, the court-on
       motion or on its own after notice to the plaintiff-must dismiss the action without
       prejudice against that defendant or order that service be made within a specified time.
       But if the plaintiff shows good cause for the failure, the court must extend the time for
       service for an appropriate period.

Plaintiff originally filed this action in state court on October 9, 2017, and a summons was issued

as to Gregg Marcantel on December 20, 2017. (Doc. 14-1). A year later, on December 20,
2018, Plaintiff filed an amended complaint in state court. (Doc. 1-2). Then, on January 22,

2019, Defendants New Mexico Corrections Department and former Secretary of New Mexico

Corrections Department, David Jablonski, removed the case to federal court. (Doc. 1). On

February 1, 2019, summonses were issued again, but this time no summons was issued for Gregg

Marcantel.

       The record reflects that Plaintiff has not served process on Gregg Marcantel as required

by Rule 4(m). The Court finds that in order to avoid dismissal without prejudice of this action

against Gregg Marcantel, Plaintiff must, within twenty days of the date of entry of the Order to

Show Cause, either effect service on Gregg Marcantel or show good cause why service cannot be

effected within that time.

       IT IS, THEREFORE, ORDERED that

       1. within twenty days of the entry of this Order to Show Cause, Plaintiff must perfect

service of process on Gregg Marcantel, or show good cause why service has not been perfected

on Gregg Marcantel; and

       2. if Plaintiff fails to respond within the above allotted time, the Court will dismiss

Plaintiff’s claims against Gregg Marcantel without prejudice.




                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
